Citation Nr: 0512425	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for nose bleeds.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION


The appellant was a member of the Army National Guard of the 
United States (ARNGUS) from February to June 1975.  He 
participated in active duty for training from May 15 to June 
23, 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Louisville, 
Kentucky, which denied service connection for allergies, 
nosebleeds and a nervous disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal received in December 2003, the 
appellant requested a hearing before a Veterans Law Judge 
(VLJ) at the RO.  In a February 2004 statement, the appellant 
elected to have a videoconference hearing at the RO before a 
VLJ sitting in Washington, D.C.  It does not appear that he 
has been afforded the opportunity for this hearing.  There is 
also no indication in the record that he has withdrawn his 
hearing request.  He remains entitled to his requested 
hearing.  38 C.F.R. § 20.704(a) (2004).

In view of the foregoing, this case is remanded for the 
following:

Afford the appellant the opportunity for 
a videoconference hearing at the RO, 
before a Board VLJ.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




